                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:21-cv-00221-RJC-DCK

EQUAL EMPLOYMENT                       )
OPPORTUNITY COMMISSION,                )
                                       )
                  Plaintiff,           )
                                       )
and CHRISTIN SMITH,                    )
                                       )
                  Plaintiff-Intervenor )
                                       )
      v.                               )                    Case No.: 3:21-cv-00221
                                       )
MODERN POLYMERS, INC.,                 )
                                       )
                  Defendant.           )
____________________________________

CHRISTIN SMITH,                     )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                       Case No.: 3:21-cv-00324
                                    )
MODERN POLYMERS, INC., and          )
JOHN STANLEY,                       )
                                    )
                  Defendants.       )
____________________________________)

                            ORDER CONSOLIDATING CASES

       THIS MATTER comes before the Court on Defendant Modern Polymers, Inc.’s

unopposed Motion to Consolidate filed in EEOC et al. v. Modern Polymers, Inc., Case No. 3:21-

cv-00221-RJC-DCK. (Doc. No. 19). In the Motion, Defendant moves, pursuant to Rule 42(a)(2)

of the Federal Rules of Civil Procedure, to consolidate Smith v. Modern Polymers, Inc. et al.,

Case No. 3:21-cv-00324-RJC-DSC, with EEOC et al. v. Modern Polymers, Inc., Case No. 3:21-

cv-00221-RJC-DCK, for all purposes, including pre-trial discovery and trial. For good cause




      Case 3:21-cv-00221-RJC-DCK Document 22 Filed 08/26/21 Page 1 of 2
shown, this Motion is granted.

       IT IS, THEREFORE, ORDERED that Smith v. Modern Polymers, Inc. et al., Case No.

3:21-cv-00324-RJC-DSC is consolidated into EEOC et al. v. Modern Polymers, Inc., Case No.

3:21-cv-00221-RJC-DCK, and that all future filings shall utilize the case number 3:21-cv-00221-

RJC-DCK.

 Signed: August 25, 2021




      Case 3:21-cv-00221-RJC-DCK Document 22 Filed 08/26/21 Page 2 of 2
